UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          :
DANIEL BOYD,                              :
                                          :
                        Plaintiff,        :
                                          :
      v.                                  :                   Civil Action No. 19-1664 (ABJ)
                                          :
DONALD TRUMP, et al.,                     :
                                          :
                        Defendants.       :
_________________________________________ :


                                  MEMORANDUM OPINION

       Daniel Patrick Boyd brings this action under the Freedom of Information Act (“FOIA”),

see 5 U.S.C. § 552, against Donald J. Trump, William P. Barr, Susan B. Gerson, two “John Does,”

David L. Harlow, and William E. Bordley. This matter is before the Court on defendants’ Motion

to Dismiss or for Summary Judgment, ECF No. 19, and plaintiff’s motion for entry of default, ECF

No. 14. For the reasons discussed below, the Court will grant defendants’ motion, and deny

plaintiff’s motion because defendants are not in default in this case.

I.     FACTUAL BACKGROUND

       Plaintiff, who has been convicted of terrorism-related conspiracy charges, see generally

United States v. Hassan, 842 F.3d 104 (4th Cir. 2014), is serving prison sentences imposed by the

United States District Court for the Eastern District of North Carolina. See generally Compl. (ECF

No. 1), Ex. B (ECF No. 1-1 at 2-32 (page numbers designated by CM/ECF)). He requests the

disclosure of the following documents:

               a) Certified copy of his plea agreement;
               b) Affidavit of criminal complaint;


                                                 1
                 c) Information filed by the government
                 d) Arrest warrant or summons;
                 e) Letter of Certificate of concurrence;
                 f) Affidavit of Complaint of Probable Cause Hearing;
                 g) Grand Jury transcripts, ballot, or record for inspection, and;
                 h) All indictments, duly endorsed by their foreperson and the United
                 States Attorney, or colloquy of defendant being advised of his right
                 of a true-bill indictment and waiving it.
Compl. ¶ 7. Plaintiff alleges that “his efforts to utilize the [FOIA] appear to have been either

refused, neglected, hidden, or ignored by the government.” Id. ¶ 10.

       An attachment to the complaint indicates that plaintiff mailed a FOIA request to an

unidentified agency at the following address: 111 Massachusetts Avenue, N.W., 2d Floor Ullico

Bldg., Washington, DC 20529. See generally id., Ex. D (ECF No. 1-1 at 47-49). Additional

attachments to the complaint show that plaintiff filed a motion in his criminal case for release of

grand jury transcripts and other information, see id., Ex. C. (ECF No. 1-1 at 33-35), which the

court denied, see id., Ex. C (ECF No. 1-1 at 43-45).

II.    ANALYSIS

       A.        Trump, Barr, Gerson, Harlow, Bordley and two “John Does” Are Dismissed
                 as Party Defendants

       “This Court’s jurisdiction to enforce the FOIA is limited to enjoining agency

noncompliance,” Stone v. Defense Investigative Serv., 816 F. Supp. 782, 785 (D.D.C. 1993) (citing

5 U.S.C. § 552(a)(4)(B)), and a claim under FOIA can only proceed against a federal government

agency. See 5 U.S.C. § 552(a)(4)(B); Cooper v. Stewart, No. 11-5061, 2011 WL 6758484, at *1

(D.C. Cir. Dec. 15, 2011) (per curiam) (affirming dismissal FOIA claims against individual

defendants because FOIA “only authorizes suits against certain executive branch “agencies,” not

individuals”).


                                                   2
       Defendants to this action are the President of the United States, the Attorney General of

the United States, and other government officials affiliated with the U.S. Department of Justice

and component agencies, namely the Executive Office for United States Attorneys (“EOUSA”),

the Office of Information Policy (“OIP”), the United States Marshals Service (“USMS”) and the

Federal Bureau of Prisons (“BOP”). Plaintiff cannot obtain any relief under FOIA as against these

individual defendants, however. See Martinez v. Bureau of Prisons, 444 F.3d 620, 624 (D.C. Cir.

2006) (affirming dismissal of “the named individual defendants because no cause of action exists

that would entitle appellant to relief from them under . . . FOIA”); Flaherty v. President of the

United States, 796 F. Supp. 2d 201, 205 (D.D.C. 2011) (noting this Circuit’s rulings affirming “the

dismissal of cases in which a plaintiff named individuals, including public officials, as defendants”

in a FOIA case), aff’d sub nom. Flaherty v. IRS, 468 F. App’x 8 (D.C. Cir. 2012). Accordingly,

the Court will dismiss Trump, Barr, Gerson, Harlow, Bordley and two “John Does” as party

defendants and dismiss the FOIA claims against them. See, e.g., Johnson v. United States, 239 F.

Supp. 3d 38, 42 (D.D.C. 2017) (dismissing individual defendants as parties to complaint raising

only FOIA claims); Stone, 816 F. Supp. at 785 (dismissing FOIA claims against individual

defendants for lack of subject matter jurisdiction); Whittle v. Moschella, 756 F. Supp. 589, 596

(D.D.C. 1991) (dismissing FOIA claims against three federal officials over whom the Court lacked

subject matter jurisdiction).

       B.      The United States District Court for the Eastern District of North Carolina
               Is Not Subject to the FOIA

       The only alleged recipient of a FOIA request from plaintiff is the United States District

Court for the Eastern District of North Carolina submitted by motion filed in plaintiff’s criminal

case. FOIA “adopts the definition of agency contained in 5 U.S.C. § 551(a)(1)(b), which

specifically excludes from its coverage ‘the courts of the United States.’” Maydak v. U.S. Dep’t

                                                 3
of Justice, 254 F. Supp. 2d 23, 40 (D.D.C. 2003) (citing 5 U.S.C. § 552(f)). Therefore, to the

extent plaintiff intends to bring a FOIA claim against a federal court or court employees, the claim

must also be dismissed. See Gaydos v. Mansmann, No. 98-5002, 1998 WL 389104, at *1 (D.C.

Cir. June 24, 1998) (affirming district court’s conclusion “that a [FOIA] claim may not be brought

against the federal judiciary”); Mathis v. Dep’t of Justice, No. 1:16-CV-1712, 2018 WL 4637356,

at *2 (D.D.C. Sept. 27, 2018) (dismissing FOIA claim against Middle District of Georgia); Faxon

v. Maryland, No. JM-10-CV-28, 2010 WL 148707, at *1 (D. Md. Jan. 13, 2010) (dismissing FOIA

claim against District of Maryland because federal courts are not covered under FOIA); DeMartino

v. FBI, 511 F. Supp. 2d 146, 148 (D.D.C. 2007) (dismissing FOIA claim against Probation Office

which, “[a]s a court unit, . . . is not subject to the requirements of the FOIA”).

       C.      Plaintiff Fails to State FOIA Claims Against DOJ, OIP, USMS and BOP

       Because the named defendants are government officials affiliated with DOJ and four

component entities, the Court construes the complaint as raising FOIA claims against DOJ,

EOUSA, OIP, USMS, and BOP. But to bring a lawsuit under FOIA, it was incumbent upon

plaintiff to identify the agency to which he transmitted a request. Here, plaintiff does not allege

he submitted a FOIA request to DOJ, OIP, USMS or BOP. “A FOIA claim fails if the plaintiff

never sent a FOIA request to the agency,” LaVictor v. Trump, No. 1:19-CV-01900, 2020 WL
2527192, at *2 (D.D.C. May 18, 2020), and, consequently, the complaint fails to state a viable

FOIA claim against DOJ, OIP, USMS an BOP. See Cromitie v. Trump, No. 1:19-CV-02868, 2019
WL 6034952, at *2 (D.D.C. Nov. 13, 2019) (dismissing complaint which “does not allege that an

agency has improperly withheld records responsive to a properly submitted FOIA request”); see

also Thomas v. FCC, 534 F. Supp. 2d 144, 146 (D.D.C. 2008) (“In the absence of any evidence




                                                  4
that plaintiff submitted a proper FOIA request to which [the agency] would have been obligated

to respond,” the agency “is entitled to judgment as a matter of law.”).

                D.     Plaintiff Failed to Exhaust Administrative Remedies Regarding his
                       FOIA Request to the EOUSA

       Generally, “[e]xhaustion of administrative remedies is . . . required before seeking judicial

review ‘so that the agency has an opportunity to exercise its discretion and expertise on the matter

and to make a factual record to support its decision.’” Wilbur v. CIA, 355 F.3d 675, 677 (D.C. Cir.

2004) (quoting Oglesby v. U.S. Dep’t of the Army, 920 F.2d 57, 61 (D.C. Cir. 1990)). Although

exhaustion is not a jurisdictional requirement, Hidalgo v. FBI, 344 F.3d 1256, 1258 (D.C. Cir.

2003), a plaintiff’s failure to exhaust still “precludes judicial review if ‘the purposes of exhaustion’

and the ‘particular administrative scheme’ support such a bar,” id. at 1258–59 (quoting Oglesby,
920 F.2d at 61) (other citation omitted). Thus, “[e]xhaustion . . . can be a substantive ground for

rejecting a FOIA claim in litigation.” Bayala v. U.S. Dep’t of Homeland Sec., Office of Gen.

Counsel, 827 F.3d 31, 35 (D.C. Cir. 2016).

       A proper FOIA request is one which “reasonably describes” the records sought and

complies with an agency’s published procedures for submitting a FOIA request. 5 U.S.C. §

552(a)(3)(A).    A requester’s “failure to comply with an agency’s FOIA regulations is the

equivalent of a failure to exhaust.” West v. Jackson, 448 F. Supp. 2d 207, 211–12 (D.D.C. 2006)

(citing Ivey v. Snow, No. 05-1095, 2006 WL 2051339, at *3 (D.D.C. July 20, 2006)). And if an

agency does not receive a FOIA request in compliance with its published procedures, the agency

has no obligation to respond to it. See Lopez v. Nat’l Archives & Records Admin., 301 F. Supp.
3d 78, 88–89 (D.D.C. 2018) (“Since it is undisputed that plaintiff’s request was not sent through

the proper channels to CIA, the agency was not required to respond, and plaintiff did not exhaust

his administrative remedies as to that agency.”).

                                                    5
        Defendants’ declarant explains that EOUSA maintains an online database for tracking

FOIA requests, which a requester may submit via an online portal or by mail addressed to EOUSA

at 175 N Street, N.E., Suite 5.400, Washington, DC 20530-0001. See Griffin Decl. (ECF No. 23-

1) ¶¶ 5-6. The database stores copies of requests, requesters’ names, subjects of the requests, and

dates of receipt of requests by the EOUSA. See id. ¶ 5. An EOUSA staff member records each

incoming FOIA request in a correspondence log book, enters the request into the EOUSA’s online

database, and assigns the matter a tracking number. See id. ¶ 8.

        The declarant searched the FOIA online portal using plaintiff’s name and the subject matter

of his request as search terms. Id. ¶ 9. She also searched EOUSA’s correspondence log book for

a request received from plaintiff in 2019. Id. ¶ 10. She found that “EOUSA does not have a record

of a FOIA request submitted by . . . [p]laintiff.” Id. ¶ 11. Defendants move for summary judgment,

arguing that plaintiff failed to exhaust his administrative remedies prior to filing his lawsuit. See

generally Defs.’ Mot. at 6-8.

        Plaintiff explains that he addressed a FOIA request to “Freedom of Information Act

Director” at 111 Massachusetts Avenue, N.W., ULLICO Building, Washington, DC 20539. Pl.’s

Opp’n (ECF No. 21) ¶ 2.1 Further, he states that he received “no acknowledgment of any kind

from anyone” to requests he allegedly sent in February and April 2019. Id. ¶ 3; see id. ¶ 19. And

according to plaintiff, it is unreasonable that he be “required to locate the address of the offices of

every pertinent [FOIA] branch and send each an independent request – for documents he was

entitled to ab initio – whilst incarcerated.” Id. ¶ 20; see id. ¶ 22. He “contends that he is not legally




1
  As indicated in its January 31, 2020 Minute Order, the Court construes plaintiff’s “Motion to
Strike Defendants’ Motion and Cause Shown as to Genuine Dispute of Material Fact” (ECF No.
21) as plaintiff’s opposition (“Pl.’s Opp’n”) to Defendants’ motion.
                                                   6
required to exhaust all conceivable administrative remedies,” and faults defendants for having

“failed to prove that he is legally obligated to do so.” Id. ¶ 25. Plaintiff is mistaken.

       An agency’s obligation to disclose records “is not triggered . . . until a proper request has

been received.” Pickering–George v. Registration Unit, DEA/DOJ, 553 F. Supp. 2d 3, 5 (D.D.C.

2008); see also 5 U.S.C. § 552(a)(6)(A)(i) (requiring an agency to “determine within 20 days . . .

after receipt” of a request “whether to comply” with it and to notify the requester accordingly).

Plaintiff must show that he sent a proper FOIA request to the EOUSA in accordance with its

procedures and that the EOUSA actually received his request. It is not enough that plaintiff sent

a FOIA request to an unidentified government agency, particularly when the recipient’s address is

different from the address to which FOIA requests to the EOUSA by mail must be directed.

       Although exhaustion of administrative remedies does not bar judicial review automatically,

see Oglesby, 920 F.3d at 61, this Circuit consistently has held that the FOIA’s administrative

scheme supports such a bar, and thus “requires each requestor to exhaust administrative remedies”

prior to filing suit. Hidalgo, 344 F.3d at 1259 (citing Sinito v. U.S. Dep’t of Justice, 176 F.3d 512,

516 (D.C. Cir. 1999)) (additional citations omitted). Here, plaintiff’s failure to submit a proper

FOIA request deprives the EOUSA of an opportunity to apply its expertise and make a factual

record for this Court’s review. The purposes of administrative exhaustion simply are not served

in the circumstances of this case. See Freedom Watch, Inc. v. FBI, No. 1:18-1912, 2019 U.S. Dist.

LEXIS 1598, at *7 (D.D.C. Jan. 4, 2019) (dismissing FOIA case where “[j]urisprudential

considerations behind the purposes of both exhaustion and FOIA support” dismissal); Macleod v.

U.S. Dep’t of Homeland Sec., No. 1:15-1792, 2017 U.S. Dist. LEXIS 153651, at *34 (D.D.C. Sept.

21, 2017) (concluding that requester’s “failure to avail himself of an administrative appeal clearly

forecloses his ability to challenge the [the agency’s] response in this lawsuit”).



                                                  7
       Therefore, the Court grants defendants’ motion for summary judgment based upon their

showing that plaintiff did not submit a FOIA request to the EOUSA.

       E. Plaintiff’s Motion for Default Judgment

       Plaintiff’s motion for entry of default, see generally Pl.’s Mot. (ECF No. 14), in no way

relates to Federal Rule of Civil Procedure 55, pursuant to which the Court may enter a default

judgment against defendants who “were ‘essentially unresponsive.’” Jackson v. Beech, 636 F.2d
831, 836 (D.C. Cir. 1980). Rather, plaintiff has used the motion as an opportunity to speak publicly

about the alleged misuse of authority vested in federal prosecutors and the federal courts. See,

e.g., Pl.’s Mot. ¶¶ 8-10, 12, 15. According to plaintiff, “the documents necessary to convict him

do not exist or exist in a form inconsistent with the laws derived from the Constitution,” and for

this reason “[h]e is currently held unlawfully.” Id. ¶ 18; see id. ¶ 5. Plaintiff not only challenges

the validity of the criminal indictment, id. ¶ 5, but also considers his conviction “absolutely null

and void,” id. ¶ 21, because the sentencing court had no documents or other evidence to support

it. See id. ¶¶ 5, 18-21. He asks this Court to declare “that the government never had probable

cause to arrest him, subject-matter jurisdiction over him, in personam jurisdiction over him, an

indictment which is facially ‘fair’ standing upon the requirements of the constitution, and that

withholding those documents . . . is a due-process violation.” Id. ¶ 30. And “[h]e asks to be

released immediately” from custody. Id.

       The Court denies plaintiff’s motion because the relief he demand far exceeds FOIA’s

scope. See Johnson v. Exec. Office for U.S. Attorneys, 310 F.3d 771, 777 (D.C. Cir. 2002) (holding

that FOIA does not offer a remedy for alleged violations of constitutional rights, even if plaintiff

intends to use the requested records to support a challenge to his criminal conviction); Franklin v.

DEA, No. 14-CV-3701, 2014 WL 2931702, at *2 (C.D. Cal. June 30, 2014) (finding that “plaintiff



                                                 8
is precluded from bringing a due process claim under Bivens based on defendants’ alleged

violation of the FOIA”). Rather, to the extent that plaintiff seeks review of his underlying arrest,

indictment, and conviction, his claim must be addressed to the sentencing court by motion under

28 U.S.C. § 2255. See Taylor v. U.S. Bd. of Parole, 194 F.2d 882, 883 (D.C. Cir. 1952); Ojo v.

Immigration & Naturalization Serv., 106 F.3d 680, 683 (5th Cir. 1997).

III. CONCLUSION

       For the reasons discussed above, the Court will grant defendants’ motion to dismiss and

for summary judgment. Defendants Donald Trump, William Barr, Susan B. Gerson, David L.

Harlow, William E. Bordley and two John Does will be dismissed as party Defendants. In addition,

the FOIA claims against these individual defendants, the U.S. District Court for the Eastern District

of North Carolina, the U.S. Department of Justice, the Office of Information Policy, the United

States Marshals Service and the Federal Bureau of Prisons will be dismissed. Because EOUSA

demonstrates that plaintiff failed to submit a proper FOIA request, summary judgment will be

granted in defendants’ favor because plaintiff failed to exhaust administrative remedies prior to

filing this lawsuit. Lastly, because defendants are not in default, the Court will deny plaintiff’s

motion for entry of default judgment.

       An Order consistent with this Memorandum Opinion will be issued separately.




DATE: August 11, 2020                         AMY BERMAN JACKSON
                                              United States District Judge




                                                 9